LECHE, J.
This case was tried at the same time as that of Mrs. Dominique Daigle against the same defendant, this day decided, and on the same note of evidence.
It was found in the latter case that the collision between defendant’s automobile and that of plaintiff arose through the fault of defendant, so that the only new matter here involved is the amount of damage to which plaintiff is entitled.
The district judge was of the opinion that an award of $110.75 for damage to the automobile, $30.00 for wages of nurse to Mrs. Daigle, $15.00 for board of nurse and $40.00 for medical fees, paid by plaintiff, as proved, was fair and adequate.
The facts shown in the record sustain this finding and, for that reason, the judgment of the District Court should be affirmed, and it is so ordered.